Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.531 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

THOMAS CARTER #645573,                                      Case No. 2:18-cv-00003

               Plaintiff,                                   Hon. Gordon J. Quist
                                                            U.S. District Judge
      v.

PATRICIA SUPNICK, et al.,

               Defendants.
                                        /

                        REPORT AND RECOMMENDATION

      I.    Introduction

      This is a civil rights action brought by state prisoner Thomas Carter

pursuant to 42 U.S.C. § 1983.      Carter says that while he was incarcerated at the

Alger Correctional Facility (LMF) between November 19, 2015, and September 8,

2016, Defendants library manager Patricia Supnick, library assistant Lisa Mattson,

counselor Joseph M. Naeyaert, and mailroom clerk Jessica Lundquist violated his

constitutional rights to free speech, access to the courts, due process, and equal

protection.    These claims all relate to Carter’s attempts to obtain a judgment in his

favor in state court with respect to multiple felony convictions against him in 2011.

      Defendants filed a motion for summary judgment.          (ECF No. 46).    Carter

filed a response.   (ECF No. 55.) I respectfully recommend that the Court grant the

motion for summary judgment and dismiss this case.

      II.     Factual Allegations

      In 2011, following a jury trial, Carter was convicted of kidnapping, first degree

criminal sexual conduct, and second degree criminal sexual conduct.          People v.
    Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.532 Page 2 of 20



Carter, No. 310865, 2014 WL 2118080 (Mich. Ct. App. May 20, 2014).             He was

sentenced as a third-offense habitual offender. Id. The Michigan Court of Appeals

affirmed his convictions on May 20, 2014.        Id.   The Michigan Supreme Court

subsequently denied Carter’s application for leave to appeal the decision of the Court

of Appeals.    People v. Carter, 497 Mich. 952, 858 N.W.2d 43 (2015). Carter says that

he had until May of 2016 to file his federal petition for a writ of habeas corpus or

motion for relief from judgment in the Michigan courts. 1 (ECF No. 1, PageID.8.)

         Carter says that while he was imprisoned at LMF, he prepared a motion for

relief from judgment and was also working on a petition for a writ of habeas corpus.

His claims here all relate to his attempts to copy, type, mail and file these documents,

and Defendants’ alleged efforts to interfere with those efforts.

         As an overview, the Court sees Carter’s factual claims as assertions that

Defendants violated his constitutional rights by (1) limiting his ability to obtain

copies of legal documents, (2) throwing out legal mail that he wanted sent, (3)

interfering with his opportunity to get assistance from a prisoner legal writer, and (4)

having him transferred to a different prison.




1      Carter filed a petition for writ of habeas corpus in the Eastern District of
Michigan on April 25, 2016. On September 22, 2016, the Court granted Carter’s
motion to stay the petition. Carter v. Woods, No. 2:16-CV-11489, 2016 WL 5661591
(E.D. Mich. Sept. 30, 2016). On November 7, 2016, and January 17, 2017, the Court
granted Carter’s motions to extend time to file a post-conviction motion. The
petition is still being held in abeyance. Carter also unsuccessfully filed a complaint
in the Eastern District of Michigan challenging his convictions in Case No. 4:17-cv-
11074.

                                           2
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.533 Page 3 of 20



      The sequence of events began, according to Carter, in November 2015, when

Defendant Mattson refused to photocopy his legal documents.    (Id.)   Carter says

Mattson complained to Defendants Naeyaert, Mattson, and Supnick.              (Id.,

PageID.9.)   Carter says that Warden Bauman sent Carter a memorandum with

instructions for Carter to properly obtain photocopies from Defendant Supnick and

an explanation that Defendant Mattson had followed proper procedures in denying

the photocopy request.   (Id.)

      Carter attached this exhibit to his complaint:




                                         3
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.534 Page 4 of 20




                                     4
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.535 Page 5 of 20



(ECF No. 1-1, PageID.29).

      Carter says he sent another request for photocopies in December of 2015.   (Id.)

Carter received authorization by Defendant Mattson for photocopies. (Id.) Carter

gave his documents to Defendant Naeyaert to send to the library.       (Id.)   Carter

alleges that Defendant Supnick informed him that many of the documents could not

be reproduced and that Carter needed to hand-copy them.    (Id., PageID10.) Carter

has attached a Legal Photocopy Disbursement Authorization Form to his complaint.

The form, which is shown below, explained the reason for the denial and directed

Carter to re-submit his request.




(ECF No. 1-1, PageID.33).

      Carter says he then filed a grievance.      He alleges that after he filed a

grievance, Defendants began to take retaliatory actions against him.   (Id.) Carter

alleges that he was forced to send his original documents to the Court rather than

copies.   (Id.) Carter says that Defendants Naeyaert and Lundquist, after weighing



                                         5
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.536 Page 6 of 20



and postmarking his legal mail, caused his documents to be destroyed.              (Id.,

PageID.11-12.)

        Carter says that during February and March of 2016, he wrote the court

multiple times to discover whether his motion for relief from judgment had been

received. (Id., PageID.12.) Carter says that he still had until May of 2016 to file his

state court motion for relief from judgment and his federal court habeas action.

        Carter says that, around March 23, 2016, he learned that the Wayne County

Circuit Court had not received his motion for relief from judgment.       (Id.) Carter

says that he was preparing his habeas petition and that he did not have enough time

to prepare another motion for relief from judgment after his original was lost or

destroyed.

        Carter explains that he sent out his federal habeas petition on April 20, 2016.

(Id.) Carter says he also made a request to Defendants Supnick and Mattson for a

prisoner legal writer so that he could obtain help in filing a pleading to hold his

habeas petition in abeyance while he pursued a motion for relief from judgment under

Michigan Court Rule 6.500.       (Id., PageID.13.) Carter’s request for a prisoner legal

writer was approved.       (Id.) Carter asked the legal writer to prepare a motion to

stay.    (Id.)     Carter says he filed a grievance against Defendant Supnick and

Mattson asserting retaliation, the denial of due process and equal protection, and the

denial of access to the legal writer program.      (Id.)   Carter acknowledges that he

began to receive assistance from the legal writer in May of 2016, after he filed his

grievance.       However, around May 24, 2016, Carter says that the legal writer sent

                                            6
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.537 Page 7 of 20



back all of his legal documents.   Carter attached a memorandum to his complaint

that states in part:




(ECF No. 1-1, PageID.39).

        Carter says that Defendant Supnick told him that he would not receive help

from the legal writer program because he had filed too many grievances and

threatened legal action.   (Id., PageID.15.)

        Carter alleges that during June and July of 2016, he was approved to go back

to general population by Defendant Naeyaert. (Id., PageID.16.) However, in July,

Carter grieved Defendants Naeyaert and Lundquist for failing to send out his legal

mail.    (Id.)   Carter says that he was then transferred in August to Chippewa

Correctional Facility (URF) by Defendant Naeyaert.    (Id., PageID.17.) Carter says

that Defendant Naeyaert told him that he was transferring him because Carter filed
                                        7
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.538 Page 8 of 20



too many grievances about the lost mail issue.       (Id.) Carter alleges that URF is a

more restrictive prison with less privileges available to prisoners.     (Id.)

         III.   Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

         IV.    Access to the Courts

         It is well established that prisoners have a constitutional right of access to the

courts.    Bounds v. Smith, 430 U.S. 817, 821 (1977).     The right of access to the courts

also prohibits prison officials from erecting barriers that may impede the inmate’s

access to the courts.    Knop v. Johnson, 977 F.2d 996, 1009 (6th Cir. 1992).




                                              8
    Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.539 Page 9 of 20



         An indigent prisoner’s constitutional right to legal resources and materials is

not, however, without limit. 2 In order to state a viable claim for interference with

his access to the courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518

U.S. 343, 349 (1996); Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop,

977 F.2d at 1000. In other words, a plaintiff must plead and demonstrate that the

shortcomings in the prison legal assistance program or lack of legal materials have

hindered, or are presently hindering, his efforts to pursue a nonfrivolous legal claim.

Lewis, 518 U.S. at 351-53; Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996).

         The Supreme Court has strictly limited the types of cases for which there may

be an actual injury. Lewis, 518 U.S. at 355.     “Thus, a prisoner’s right to access the

courts extends to direct appeals, habeas corpus applications, and civil rights claims

only.”     Thaddeus-X v. Blatter, 175 F.3d 378, 391 (6th Cir. 1999) (en banc).

Moreover, the underlying action must have asserted a non-frivolous claim.         Lewis,


2      Carter was denied photocopies because he could not pay for each requested
copy and he was instructed that he could not receive loans for photocopies when he
could make copies by hand. The Sixth Circuit has repeatedly held that the
constitutional right of access to the courts does not entitle prisoners to free access to
photocopying machinery. See, e.g., Bell-Bey, v. Toombs, No. 93-2405, 1994 WL
105900 (6th Cir. March 28, 1994) (“the law is settled that an inmate does not enjoy a
federal constitutional right to unlimited free photocopying services”); Hawk v. Vidor,
No. 92-2349, 1993 WL 94007, *1 (6th Cir. March 31, 1993) (“the right to have access
to the courts is not interpreted as requiring unlimited access to photocopiers”); Al-
Jabbar v. Dutton, No. 92-5004, 1992 WL 107016, at *1 (“a prisoner's right of access
to the courts does not guarantee him unlimited photocopying at the state’s expense”)
(6th Cir. May 19, 1992); Bond v. Dunn, No. 89-6181, 1989 WL 149988, at *1 (6th Cir.
Dec. 12, 1989) (“The constitutional right of access to the courts does not require that
prison officials provide inmates free access to photocopying machinery”), cert. denied,
494 U.S. 1006 (1990); Fazzini v. Gluch, No. 88-2147, 1989 WL 54125, *2 (6th Cir. May
23, 1989) (“The right of access to the courts does not require that prison officials
provide free, unlimited access to photocopy machines”).

                                           -9-
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.540 Page 10 of 20



518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

      In addition, the Supreme Court squarely has held that “the underlying cause

of action . . . is an element that must be described in the complaint, just as much as

allegations must describe the official acts frustrating the litigation.”   Christopher v.

Harbury, 536 U.S. 403, 415 (2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any

other element of an access claim, the underlying cause of action and its lost remedy

must be addressed by allegations in the complaint sufficient to give fair notice to a

defendant.”   Id. at 416.    The plaintiff must show that “a nonfrivolous legal claim

ha[s] been frustrated or was being impeded.” Id. at 415.       And the complaint must

“state the underlying claim in accordance with Federal Rule of Civil Procedure 8(a)”

such that it pleads the “underlying cause of action and its lost remedy ... by

allegations ... sufficient to give fair notice to the defendant.” Id. at 416, 417–18. To

meet this requirement, a plaintiff must show (1) the loss of a nonfrivolous and

arguable claim that is “more than a mere hope;” (2) the defendant’s acts that caused

the loss of the claim; and (3) a remedy that may be awarded as recompense but not

otherwise available in some suit that may yet be brought.” Id. at 415–16; see also

Clark v. Johnston, 413 Fed. App'x. 804, 816 (6th Cir. 2011).

      The Sixth Circuit has held that Heck v. Humphrey, 512 U.S. 477 (1994) bars

an access to the courts claim that necessarily implies invalidity to a conviction or

sentence.   Sampson v. Garrett, 917 F.3d 880 (6th Cir. 2019) In Sampson the Sixth

Circuit held that plaintiff’s access to the courts claim alleging that prison officials


                                         - 10 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.541 Page 11 of 20



deprived him of transcripts, exhibits, and other records for use in his direct appeal

was barred by Heck because “a favorable judgment on [the] access-to- the-court claim

would necessarily bear on the validity of his underlying judgment, because that is

exactly what he says the defendant’s kept him from contesting fairly.”     Id. at 882.

      Carter alleges that Defendants refusal to photocopy portions of his Michigan

Court Rule § 6.500 motion for relief from judgment and the failure of his original copy

to be sent to the state court caused him to lose the opportunity to challenge his

underlying convictions and led to the inability to file an amended petition for writ of

habeas corpus in federal court.   In the opinion of the undersigned, Carter’s access to

the courts claim fails for three reasons.

      First, as set forth in Sampson, Carter’s access to the courts claim is barred by

Heck because it necessarily implies the invalidity of his conviction.   Carter’s motion

for relief from judgment and his habeas action challenge his state convictions.

      Second, Carter has failed to show that he was pursuing nonfrivolous claims in

his motion for relief from judgment.    In addition, Carter has failed to show that he

intended to pursue a nonfrivolous constitutional claim in his motion for relief from

judgment that could potentially be successfully raised in an amended petition for writ

of habeas corpus.   The Court has reviewed Carter’s complaint.      He referred to the

“non-frivolous” arguments he intended to raise, but failed to specify what those

arguments would be.     Carter did not comply with Federal Rule of Civil Procedure

8(a) by properly pleading his underlying cause of action.    Thus, Carter failed to set




                                            - 11 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.542 Page 12 of 20



forth allegations in his complaint that show that he lost the opportunity to pursue a

nonfrivolous underlying claim.     Christopher, 536 U.S. at 415.

      Third, Carter was denied a portion of his photocopy request because he could

not pay for the full number of copies requested and he had the ability to copy some

documents by hand.     Carter has made no effort to explain to the Court why every

document that he asked Defendants to photocopy had to be included in his state court

motion for relief from judgment.

      V.    Due Process

      Carter says that Defendants violated his right to due process.   Carter alleges

that Defendants Supnick and Mattson denied him access to the legal writer program

and that Defendants Naeyaert and Lundquist destroyed his motion for relief

judgment.    The due process clause prevents the states from denying litigants the use

of established adjudicatory procedures, when such an action would be the equivalent

of denying the litigant an opportunity to be heard upon their claimed rights.   Boddie

v. Connecticut, 401 U.S. 371, 380 (1971); Logan v. Zimmerman Brush Co., 455 U.S.

422, 429-30 (1982).

      Carter was approved for and provided a legal writer.          The legal writer

informed Carter that he was not authorized to do “type jobs.”          (ECF No. 1-1,

PageID.39). In other words, the legal writer informed Carter that he was not going

to make a typed copy of his motion for relief from judgment. The legal writer further

explained to Carter that he would not help him make copies of his motion by typing

it out after Carter had been denied copies for failing to pay for them.           (Id.)


                                         - 12 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.543 Page 13 of 20



Defendants Supnick and Mattson attest that although they help oversee the legal

writer program, the legal writer uses his judgment to distinguish between legal work

and a “type job.”   (ECF No. 47-2, PageID.359 and ECF No. 47-3, PageID.364.) In

the opinion of the undersigned, Carter has not shown that Defendants Supnick or

Mattson denied him access to a legal writer.

      Similarly, Carter has failed to show that Defendants Naeyaert and Lundquist

violated his right to due process by destroying his motion for relief from judgment.

Carter has simply speculated that his motion was destroyed because it was not

received by the state court.   Carter admits that his motion for relief from judgment

was weighed and post marked and that he received a disbursement authorization

showing that his legal mail had been sent out of the facility.   (ECF No. 1, PageID.11.)

Carter attached the disbursement authorization to his complaint as an exhibit:




                                         - 13 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.544 Page 14 of 20




(ECF No. 1-1, PageID.35.)

      Carter has speculated that Defendants destroyed his motion for relief from

judgment because the state court indicated that it was not received.   In the opinion

of the undersigned, there exists no evidence to support this conclusory allegation.


                                       - 14 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.545 Page 15 of 20



Therefore, it is respectfully recommended that the Court dismiss Carter’s due process

claims.

        VI.    Retaliation

        Carter says that Defendants took retaliatory actions against him. Retaliation

based upon a prisoner’s exercise of his or her constitutional rights violates the

Constitution.       Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish

that:     (1) he was engaged in protected conduct; (2) an adverse action was taken

against him that would deter a person of ordinary firmness from engaging in that

conduct; and (3) the adverse action was motivated, at least in part, by the protected

conduct.      Id.   Moreover, a plaintiff must be able to prove that the exercise of the

protected right was a substantial or motivating factor in the defendant’s alleged

retaliatory conduct.      Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing

Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).       The

Sixth Circuit has also employed a burden-shifting approach:

        Once the plaintiff has met his burden of establishing that his protected
        conduct was a motivating factor behind any harm, the burden of
        production shifts to the defendant. If the defendant can show that he
        would have taken the same action in the absence of the protected
        activity, he is entitled to prevail on summary judgment.

Thaddeus-X, 175 F.3d at 399.

        1.    Photocopies

        Carter alleges that Defendants Supnick and Mattson retaliated against him

when they denied photocopies.        Carter has failed to point to protected conduct prior


                                            - 15 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.546 Page 16 of 20



to the denial of his photocopy request.      Carter filed grievances after he was denied

photocopies.      Carter alleges that his photocopy request was denied in November of

2015.     (ECF No. 1, PageID.8-9.) He then sent letters complaining about the denial

and filed grievances. Carter was denied photocopies because he could not pay for

them and had the ability to hand copy most of the documents.         In the opinion of the

undersigned, Carter’s retaliation claim regarding the failure to receive photocopies

fails because Carter did not engage in prior protected conduct and because the denial

of photocopies was based on Carter’s failure to pay for them when he had the ability

to hand copy most the documents. 3

        2.    Legal Writer

        Carter says that Defendants Supnick and Mattson denied him access to the

legal writer program.        As previously explained, Carter was approved for a legal

writer.      The legal writer informed Carter that he would not do a “type job” for Carter.

Defendants did not make that determination.

        3.    Destruction of Motion for Relief from Judgment

        Carter says that Defendants Lundquist and Naeyaert destroyed his motion for

relief from judgment.       Carter bases this claim solely on the fact that the Wayne

County Circuit Court informed him by letter that they never received his motion for

relief from judgment.       Carter’s allegation is nothing more than speculation.       As




3     In addition, Carter failed to comply with LMF OP 05.03.116A by providing all
information necessary to show that he was entitled to a photocopy loan and when
some documents did not need to be copied for the motion for relief from judgment.

                                            - 16 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.547 Page 17 of 20



previously explained, the facts show that Carter’s motion for relief from judgment

was sent out of the prison.

        4.   Transfer to URF

        Carter alleges that Defendant Naeyaert retaliated against him by transferring

him to URF which is a more restrictive prison.     Defendant Naeyaert attests that he

did not transfer Carter, but merely completed a Security Classification Screen upon

request by the Transfer Coordinator.        (ECF No. 48, PageID.374.)          Carter was

transferred from Alger Correctional Facility to URF.          (Id., PageID.375.)    Carter

was at the same confinement level at both prisons.        (Id.) A prisoner transferred

between prisons at the same confinement level does not lose any rights or privileges.

(Id.)

        In the opinion of the undersigned, Carter has failed to show that his transfer

to URF was adverse.       “[A]n adverse action is one that would ‘deter a person of

ordinary firmness’ from the exercise of the right at stake.”     Thaddeus–X, 175 F.3d at

396 (quoting Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982)). The Sixth Circuit

has stated that “[s]ince transfers are common among prisons, ordinarily a transfer

would not deter a prisoner of ordinary firmness from continuing to engage in

protected conduct.”    Siggers-El v. Barlow, 412 F.3d 693, 701-02 (6th Cir. 2005)

(citing Smith v. Yarrow, 78 F. App’x. 529, 543-44 (6th Cir. 2003)).          But a limited

exception applies when there are foreseeable consequences to the transfer that

interfere with the prisoner’s ability to access the courts.    Id. at 702.   Carter has not

alleged that he was denied access to his attorney or a prison job as a result of his


                                          - 17 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.548 Page 18 of 20



transfer.    Carter has failed to establish that his transfer was something other than

routine.

      VII.    Qualified Immunity

      As an alternative argument, Defendants move to dismiss Carter’s damages

claims by asserting qualified immunity from liability.        “Under the doctrine of

qualified immunity, ‘government officials performing discretionary functions

generally are shielded from liability from civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.’”       Phillips v. Roane County, 534 F.3d 531, 538 (6th

Cir.2008) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).        Determining

whether the government officials in this case are entitled to qualified immunity

generally requires two inquiries: “First, viewing the facts in the light most favorable

to the plaintiff, has the plaintiff shown that a constitutional violation has occurred?

Second, was the right clearly established at the time of the violation?” Id. at 538-39

(citing Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir.2006).

       “A right is ‘clearly established’ for qualified immunity purposes if ‘it would be

clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.’” Humphrey v. Mabry, 482 F.3d 840, 847 (6th Cir. 2007) (quoting Saucier

v. Katz, 533 U.S. 194, 202, 121 S. Ct. 2151, 2156 (2001)). The inquiry whether the

right was clearly established “must be undertaken in light of the specific context of

the case, not as a broad general proposition.” Saucier, 533 U.S. at 201, 121 S. Ct. at

2156; see also Plumhoff v. Rickard, 572 U.S. 765, 779, 134 S. Ct. 2012, 2023 (2014)


                                         - 18 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.549 Page 19 of 20



(directing courts “not to define clearly established law at a high level of generality,

since doing so avoids the crucial question whether the official acted reasonably in the

particular circumstances that he or she faced”) (internal quotation marks and

citations omitted). Thus, the doctrine of qualified immunity “protects all but the

plainly incompetent or those who knowingly violate the law.” Humphrey, 482 F.3d at

847 (internal quotation marks omitted).

      “The relevant inquiry is whether existing precedent placed the conclusion” that

the defendant violated the plaintiff’s rights “in these circumstances ‘beyond debate.’”

Mullenix v. Luna, 36 S.Ct. 305, 309 (2015), citing Ashcroft v. al-Kidd, 563 U.S. 731,

741 (2011). In the undersigned’s opinion, Defendants are entitled to the defense of

qualified immunity from liability.        Carter has failed to establish that any

Defendants took actions that violated his Constitutional rights. 4




4      To the extent that Defendants assert that they are entitled to summary
judgment on Plaintiff’s official capacity claims, such claims do not state a claim upon
which relief can be granted. See Will v. Michigan Department of State Police, 491
U.S. 58 (1989) (claims against a state agency or an official in his/her official capacity
are claims against the state, and are not claims against a “person” subject to Section
1983 liability); Frederick v. Abramajtys, No. 94-1935, 1995 WL 564321, **1 (6th Cir.
Sept. 21, 1995) (unpublished). Moreover, the Eleventh Amendment bars suit
against the State or one of its agencies in federal court unless the state has given
express consent, regardless of the relief sought. Pennhurst State School & Hospital
v. Halderman, 465 U.S. 89, 100 (1984), overruled in part on other grounds, Will, 491
U.S. 58; Alabama v. Pugh, 438 U.S. 781, 782 (1978) (State and Board of Corrections).
The State of Michigan has not consented to civil rights suits in the federal courts.
See Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986). The Eleventh Amendment
therefore bars official-capacity suits for damages against its employees.


                                         - 19 -
Case 2:18-cv-00003-GJQ-MV ECF No. 59 filed 02/05/20 PageID.550 Page 20 of 20



      VIII.   Recommendation

      For these reasons, I respectfully recommend that the Court grant Defendants’

motion for summary judgment (ECF No. 46).

      Acceptance of this recommendation will result in the dismissal of this action.

      NOTICE TO PARTIES:         Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.     28 U.S.C. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).    Failure to file timely objections

constitutes a waiver of any further right to appeal.   United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    February 5, 2020                           /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U.S. MAGISTRATE JUDGE




                                        - 20 -
